Grace, J.
(specially concurring). I agree with the result that has been arrived at in this case. I do hot think the filing of the nine dif*489ferent accounts by tbe administrator bad tbe effect accorded them in tbe decision in 43 N. D. 509, 175 N. W. 735. Partial accounts of tbe administrator, rendered from year to year, or from time to time, are permissible and largely operate to keep tbe probate court informed of tbe condition of tbe estate. Tbe final account is, however, tbe real accounting.
Tbe question of estoppel is not presented in tbe case. It is neither pleaded nor relied on. We think, however, in this case tbe proper conclusion and tbe proper result has been reached.